DETAILED ACTION
In view of the claim amendments and arguments presented in the Amendment filed on April 22, 2022, the Detailed Action issued February 22, 2022, wherein Claims 1-2, 6-8 and 10-17 were finally rejected, is hereby withdrawn in accordance with MPEP 706.07(e), and in lieu of which this Notice of Allowability is issued.

DISPOSITION OF CLAIMS
Claims 1-2, 6-8, 10-16 and 18-19 are pending in this application.

ALLOWABLE SUBJECT MATTER
Claims 1-2, 6-8, 10-16 and 18-19 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The limitations set forth in independent Claim 1 regarding an internally cooled valve for internal combustion engines wherein the plurality of helically extending guide vanes comprise a plurality of guide surfaces which each have a triangular shape when viewed along the longitudinal axis of the cavity and wherein the triangular guide surfaces include straight boundary edges separating each triangular guide surface from adjacent guide surfaces when viewed in the direction of the axis, in combination with the remaining limitations set forth respectively in Claim 1 are not disclosed nor taught by the prior art.
The limitations set forth in independent Claim 13 regarding an internally cooled valve for internal combustion engines wherein the helically extending guide vanes of the cover piece comprise a plurality of guide surfaces that are each generally triangular in shape when viewed along the longitudinal axis of the cavity and wherein each triangular guide surface shares a straight edge boundary with at least one adjacent triangular guide surface, in combination with the remaining limitations set forth respectively in Claim 13 are not disclosed nor taught by the prior art.

      Concerning the closest prior art, (TSUNEISHI - US 2016/0053641 A1) and (Beerens – DE 10057192 A1) discloses essentially almost all the limitations of claims 1 and 13 as discussed in the final office action mailed on February 22, 2022 (Pages 5-6 and 8-10).

However, neither (TSUNEISHI - US 2016/0053641 A1) and (Beerens – DE 10057192 A1) nor the related prior art discloses an internally cooled valve for internal combustion engines wherein the plurality of helically extending guide vanes comprise a plurality of guide surfaces which each have a triangular shape when viewed along the longitudinal axis of the cavity and wherein the triangular guide surfaces include straight boundary edges separating each triangular guide surface from adjacent guide surfaces when viewed in the direction of the axis.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-TH 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747                 

/GRANT MOUBRY/Primary Examiner, Art Unit 3747